Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson (US 20120199358).
CLAIM 1:  
CLAIM 2:  The first clamp segment is stationary with respect to the frame (see Fig. 2, clamp secured to frame).
CLAIM 3:  The first clamp segment has a rounded face sized to fit over the horizontally oriented flowpath (see Fig. 2 showing rounded face).
CLAIM 4:  The first clamp segment has a rim segment that extends from the rounded face in the axial direction, wherein the rim segment of the first clamp segment is arc-shaped and traces part of a circumference the rounded face (see Fig. 2).
CLAIM 5:  The rim segment of the first clamp segment extends circumferentially between 200 degrees and 270 degrees (see Fig. 2; center part and one arm making most of the circle).
CLAIM 6:  The rim segment of the second clamp segment is arc-shaped and traces a remainder of the circumference of the rounded face (see Fig. 2).
CLAIM 7:  The actuation mechanism comprises one or more power screws (bolt 3a) coupled to the frame, wherein the one or more power screws each comprise a rotatable component and a translating component (to activate clamp).
CLAIM 8:  The actuation mechanism further comprises one or more rods extending vertically from the one or more power screws to connect the second clamp segment to the one or more power screws, wherein rotation of the one or more power screws causes vertical movement of the one or more rods and of the attached second clamp segment (the portion of the bolt to be activated by the ROV).
CLAIM 10:  A pin/slot cam arrangement between the frame and the second clamp segment that guides movement of the second clamp segment with respect to the frame (see Fig. 2 showing clamp pinned to frame and the arrangement controlling the axis of rotation).
CLAIMS 11-20:  These methods are inherent to the above structures as activated by the ROV (see paragraphs 0029, 41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson.
Larsson discloses the elements of claim 7 as discussed above.
Larsson fails to disclose wherein the one or more power screws comprise two tandem power screws coupled together via a drive chain, wherein the tandem power screws are operable in response to rotation from a single remote operated vehicle (ROV) connector.
Examiner takes official notice that multiple power screws and drive chains are well known in the art as a means of adding more consistent power.
It would have been obvious to one of ordinary skill in the art to modify the clamp of Larsson to include the second power screw and drive chain as described in the claim as a combination of known prior art elements in which the second screw and drive chain would function in their known means of supplying consistent power over two screws such that one of ordinary skill in the art would expect the power provided by the screws to be even over the two portions of the clamp and allow for a consistent clamping action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art shows various horizontal pipe clamp systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679